 
 
IV 
110th CONGRESS 
2d Session 
S. CON. RES. 72 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the International Year of Sanitation. 
 
 
Whereas at the 55th Session of the United Nations General Assembly in 2000, the United States, along with other world leaders, committed to achieving the Millennium Development Goals (MDGs), which provide a framework for countries and international organizations to combat such global social ills as poverty, hunger, and disease; 
Whereas one target of the Millennium Development Goals is to halve by 2015 the proportion of people without access to safe drinking water and basic sanitation, the only target to be codified into United States law, in the Paul Simon Water for the Poor Act of 2005 (Public Law 109–121); 
Whereas the lack of access to safe water and sanitation is one of the most pressing environmental public health issues in the world; 
Whereas over 1,000,000,000 people live without potable water, and an estimated 2,600,000,000 people, including 980,000,000 children, do not have access to basic sanitation facilities; 
Whereas every 20 seconds, a child dies as a direct result of a lack of access to basic sanitation facilities; 
Whereas only 36 percent of people in sub-Saharan Africa and 37 percent of people in South Asia have access to safe drinking water and sanitation, the lowest rates in the world; 
Whereas at any one time, almost half of the people in the developing world are suffering from diseases associated with lack of water, sanitation, and hygiene; 
Whereas improved sanitation decreases the incidences of debilitating and deadly maladies such as cholera, intestinal worms, diarrhea, pneumonia, dysentery, and skin infections; 
Whereas sanitation is the foundation of health, dignity, and development; 
Whereas increased sanitation is fundamental for reaching all of the Millennium Development Goals; 
Whereas access to basic sanitation helps economic and social development in countries where poor sanitation is a major cause of lost work and school days because of illness; 
Whereas sanitation in schools enables children, particularly girls reaching puberty, to remain in the educational system; 
Whereas according to the World Health Organization, every dollar spent on proper sanitation by governments generates an average $7 in economic benefit; 
Whereas improved disposal of human waste protects the quality of water sources used for drinking, preparation of food, agriculture, and bathing; 
Whereas at the 61st Session of the United Nations General Assembly in 2006, the United Nations declared 2008 as the International Year of Sanitation to recognize the progress made in achieving the global sanitation target detailed in the Millennium Development Goals, as well as to call upon all member states, United Nations agencies, regional and international organizations, civil society organizations, and other relevant stakeholders to renew their commitment to attaining that target; 
Whereas the official launching of the International Year of Sanitation at the United Nations was on November 21, 2007; and 
Whereas the thrust of the International Year of Sanitation has three parts, including raising awareness of the importance of sanitation and its impact on reaching other Millennium Development Goals, encouraging governments and its partners to promote and implement policies and actions for meeting the sanitation target, and mobilizing communities, particularly women’s groups, towards changing sanitation and hygiene practices through sanitation health-education campaigns: Now, therefore, be it  
 
That Congress— 
(1)supports the goals and ideals of the International Year of Sanitation; 
(2)recognizes the importance of sanitation on public health, poverty reduction, economic and social development, and the environment; and 
(3)encourages the people of the United States to observe the International Year of Sanitation with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of sanitation, hygiene, and access to safe drinking water in achieving the Millennium Development Goals. 
 
  Passed the Senate May 7, 2008. Nancy Erickson, Secretary   
